People v Rivas (2021 NY Slip Op 02762)





People v Rivas


2021 NY Slip Op 02762


Decided on May 04, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 04, 2021

Before: Gische, J.P., Mazzarelli, Oing, González, JJ. 


Ind No. 4507/17 Appeal No. 13734 Case No. 2019-2343 

[*1]The People of the State of New York, Respondent,
vGrilzon Rivas, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (David Crow of counsel), White & Case LLP, New York (Vatsala Sahay of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Meghan McLoughlin of counsel), for respondent.

Judgment, Supreme Court, New York County (Erika M. Edwards, J.), rendered January 3, 2019, convicting defendant, after a jury trial, of attempted robbery in the first degree (two counts) and attempted robbery in the second degree, and sentencing him to an aggregate term of six years, unanimously affirmed.
Defendant did not preserve his challenges to certain portions of the court's Allen charge, and we decline to review them in the interest of justice. Although defense counsel requested that the court declare a mistrial rather than delivering an Allen charge, he took no exception to any language in the charge, despite sufficient opportunity to do so after the charge was given (see People v Gonzalez, 171 AD3d 631, 632 [1st Dept 2019], lv denied 34 NY3d 951 [2019]). As an alternative holding, we find, based on the totality of the Allen charge and the circumstances of the jury's deliberations, that the charge did not coerce a verdict (see People v Ford, 78 NY2d 878, 880 [1991]; People v Pagan, 45 NY2d 725, 726 [1978]; People v Vasquez, 145 AD3d 1268, 1270-1271 [3d Dept 2016]).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: May 4, 2021